MR. JUSTICE CASTLES,
(dissenting).
I dissent.
The facts of this case show the collision to have taken place when the front of plaintiff’s automobile was but 12 feet into the intersection, the rear of her car had not entered the intersection. Defendant’s automobile was about to exit from the intersection when the collision occurred. It is clear that if plaintiff had maintained a lookout as she was required to do, and which she did not do, she would have seen defendant’s car crossing the intersection in her path in time to avoid the collision.
Here, blind and uncompromising reliance upon a right of way is held by the majority opinion as to not raise a jury question as to whether that is negligence. I wonder if the Court would apply that stringent a rule to a pedestrian. This Court in Autio v. Miller, 92 Mont. 150, 166, 11 P.2d 1039, 1044, did not and said “* * * But this does not relieve him [the driver with the right of way] from exercising due care under the circumstances.” In Autio it was an eight year old boy.
In Jessen v. O’Daniel, 136 Mont. 513, 349 P.2d 107, this Court affirmed a plaintiff’s judgment for the disfavored driver. Also in Flynn v. Helena Cab & Bus Co., 94 Mont. 204, 21 P.2d 1105, the cab driver who had the right of way was found not entitled to rely blindly upon his right of way.
The majority opinion recognizes these cases as the correct law but by some “mystic” of a discussion of proximate cause does not find them applicable here. Additionally, the majority opinion, seemingly in an effort to justify its holding, states in referring to facts distinguishing this case from Flynn, that “* * * This was an absolutely normal appearing situation, until the defendant accelerated through the intersection * * This simply is not the record unless one takes completely out of context the testimony of defendant.
I would affirm the judgment and verdict of the jury.